Citation Nr: 0100121	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  98-01 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for retinitis 
pigmentosa. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

In a January 1956 decision, the Board of Veterans Appeals 
(Board) denied a claim for service connection for retinitis 
pigmentosa sine pigmento.  This appeal arises from a November 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York that 
determined that new and material evidence had not been 
submitted to reopen the claim. 

The veteran submitted a notice of disagreement in December 
1997.  The RO issued a statement of the case (SOC) in 
December 1997 and received the veteran's substantive appeal 
in February 1998.  The veteran testified before the 
undersigned member of the Board in October 2000.  


REMAND

The question before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen a 
previously denied claim.  It is noted that the United States 
Court of Appeals for Veterans Claims (the Court), in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), defined the 
criteria for reopening a previously denied claim.  The Court 
held that with respect to the newly submitted evidence, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Colvin, at 
174.

In the case at hand, the RO clearly relied on the Colvin test 
in determining that new and material evidence had not been 
submitted.  The December 1997 SOC contains the following 
language:

To justify a reopening of a claim on the basis of 
new and material evidence, there must be a 
reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both 
new and old, would change the outcome.  

In Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The Federal Circuit overruled the Colvin 
test for purposes of reopening claims for the award of 
veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the court's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

Therefore, the veteran's application to reopen the previously 
denied claim for service connection for a nervous condition 
must be remanded for a determination as to whether the 
evidence submitted by the veteran is "material" as defined 
under 38 C.F.R. § 3.156(a) (2000), rather than under Colvin. 

The case is consequently REMANDED for the following actions:

1.  The RO should re-adjudicate the issue 
of whether new and material evidence has 
been submitted sufficient to reopen the 
claim for entitlement to service 
connection for retinitis pigmentosa.  In 
light of the Hodge decision, the RO 
should consider whether the evidence 
submitted by the veteran is "new and 
material" as defined under 38 C.F.R. 
§ 3.156(a), rather than under the 
standard set forth in Colvin.  

2.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case and 
they should be afforded an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


